The world in 
which we live is profoundly changing, but whether it 
changes for the better is another matter. That is up to 
us. We often get the impression that great strides are 
being taken towards a better, more peaceful future. 
Unfortunately, reality imposes disappointing setbacks 
upon us. 

I recall an important step taken 150 years ago. 
In 1863, the International Committee of the Red 
Cross (ICRC) was founded in Geneva, giving rise to 
a global movement. Thanks to their humanitarian 
spirit, representatives of that organization work to 
provide humanitarian help worldwide for people 
affected by armed conflict and other violent situations. 
The humanitarian work of the ICRC is based on the 
principles of neutrality, impartiality and independence. 
All victims of conflicts receive the same treatment, and 
help is granted to all vulnerable persons. All human 
beings are valued equally. 

Alongside the humanitarian tradition shared by 
Switzerland and the ICRC, my country is proud of 
another tradition dating back centuries — neutrality. 
I would recall that for centuries Switzerland’s foreign 
policy has been anchored in peaceful coexistence 
among States. Thanks to our neutrality, we maintain 
relations with all countries. We never take sides, but 
we can provide support or propose our mediation. 
Furthermore, our neutrality allows us to offer our good 
offices. 

Humanitarian engagement is part of our history. It 
is an honour for us to make our neutral soil available 
for peace talks, and we will continue to do all we can 
to contribute towards peace in the world, in particular 
through our good offices. That impartial work is based 
on our belief that there are differences between people 
and between nations. Those differences are natural. 
Moreover, all human beings enjoy equal rights. 

The protection of human rights is a key element of 
the Swiss commitment. Those rights are an expression 
of the obligations set out under international law and 
must be protected. Switzerland is concerned by the 
widespread excesses of violence and numerous human 
rights violations. It calls on all States and civilian actors 
to renounce violence. 

In the Middle East, violent conflicts are imposing 
unacceptable suffering on the civil population. The 
situation in Syria has deteriorated to such an extent that 


This record contains the text of speeches delivered in English and of the interpretation of 
speeches delivered in the other languages. Corrections should be submitted to the original 
languages only. They should be incorporated in a copy of the record and sent under the signature 
of a member of the delegation concerned to the Chief of the Verbatim Reporting Service, room 
U.506. Corrections will be issued after the end of the session in a consolidated corrigendum.



humanitarian organizations are unable to cope. Serious 
and systematic violations and abuses of international 
humanitarian law and human rights cannot be tolerated 
in any circumstances. Such crimes must not go 
unpunished, regardless of which side is responsible. 
That is why my country, together with 57 like-minded 
States, called on the Security Council in January to 
refer the situation in Syria to the International Criminal 
Court. The use of chemical weapons is a particularly 
despicable crime. It is imperative to shed light on all 
facts. With that in mind, Switzerland welcomes recent 
developments. 

I stress the need for the international community to 
spare no effort to pave the way for another conference 
at the earliest possible date in Geneva. That conference 
should result in a negotiated and lasting solution that 
would take into account the legitimate aspirations of 
all Syrians.

Switzerland is not the only country bound by the 
principle of equal rights. The Charter of the United 
Nations endows it with universal validity. The preamble 
reaffirms “faith in fundamental human rights, in the 
dignity and worth of the human person, in the equal 
rights of men and women”. 

What applies to all human beings also applies to 
the States we live in. That is why, in the same sentence, 
after referring to the fundamental rights of all people, 
the Charter refers explicitly to the equal rights of 
nations “large and small”. Under paragraph 2 of Article 
I of the Charter, the United Nations seeks “to develop 
friendly relations among nations based on respect for 
the principle of equal rights and self-determination of 
peoples”. Paragraph 1 of Article 2 states that 

“[t]he Organization is based on the principle of the 
sovereign equality of all its Members.”
I firmly believe that those principles are the keystone for 
the peaceful coexistence of all people and populations 
of this world.
But are we still sufficiently aware of this? Or are 
we prone to lose ourselves in grandiose ideas and minor 
details? I have the impression that in international 
politics too much is said of how things should be in an 
ideal world and too little about reality. I cannot help 
but feel that excessive bureaucracy creates a kind of 
parallel universe that leads to increased isolation. At 
the end of the day, that leads to increasingly higher 
costs and fewer concrete results.

Global problems need more than general discussions; 
above all, they require a search for solutions shared by 
all parties. The United Nations was created to find such 
solutions, and to that end it must be efficient, innovative 
and effective. Only thus will it be able to make progress 
in ensuring the equal rights of people and nations. 
Switzerland is firmly committed to contributing to that 
task. At present, certain developments are at odds with 
the shared values laid down in the Charter. I would like 
to address those subjects and launch a discussion on 
these worrisome developments.

As the representative of a neutral State with a 
long-standing humanitarian tradition, it is with some 
concern that I observe the growing resurgence of 
power politics. I note that large States are once again 
choosing to exercise their power and force and that they 
view smaller States less and less as equal partners. I 
sincerely hope that this trend will be reversed as soon 
as possible. Otherwise, the fundamental values of the 
Charter, which unite the international community and 
to which its members feel committed, will be placed in 
doubt. 

As I have already said, the tendency towards 
power politics on the international stage worries me, 
for we believe that the countries on this planet should 
be free to choose their own futures, even as they 
respect others States and accept the rules of peaceful 
coexistence among peoples, without sacrificing their 
specific character. We believe in peaceful competition 
among economies. We believe in the diversity of the 
world — the peaceful diversity of sovereign States 
that treat one another fairly and as equal partners. 
People are free to draw up their own constitutions and 
to determine their own economic order and their own 
system of law. No State may impose its law over that 
of another country. Problems are not solved by diktat, 
but through negotiations. The shared norms and rules 
of international law exist to ensure that it is not simply 
the law of the strongest that applies. The principles of 
sovereignty and equal rights provide peace and stability 
and foster friendly relations between all peoples.

Those are the convictions upon which the Charter 
of the United Nations is based. Do we still share these 
convictions today? 

The way in which large nations have acted in 
dealings with small nations recently has disturbed me 
because I often have the impression that force has often 
been placed above the law. The United Nations is active 



in a vast range of areas. There is perhaps a risk that it 
has taken on too much and lost sight of what is essential 
and concrete. The United Nations and its Member States 
often seem at a loss when the principles upon which 
the Organization were founded are at stake. Let us 
never forget what underlies these principles: the equal 
rights of people and the equal rights and sovereignty 
of nations. They are embodiments of the lessons of 
history, which has been a painful story of oppression, 
foreign domination and conflicts.

Together we must decide which path we want to 
take. Do we want to continue squandering our strength 
on issues of secondary interest? I believe that we should 
strive, here and now, to reaffirm and live out the values 
of the United Nations. Let us commit ourselves to 
achieving a peaceful world in which people and nations 
enjoy equal rights and are of equal value — a world in 
which right prevails over might. It is up to all of us here 
in this Hall to do all in our power to achieve that goal. 
Let us start without delay. 
